Exhibit 10.12
INDEMNIFICATION AGREEMENT
     THIS INDEMNIFICATION AGREEMENT (the “Agreement”) is made and entered into
as of the ___ day of                     , 2008, by and between
clickNsettle.com, Inc., a Delaware corporation (the “Corporation”), and
                     (“Indemnitee”), with reference to the following facts:
     A. Indemnitee currently is serving or has been invited to serve as a
director and/or officer of the Corporation, and the Corporation wishes
Indemnitee to serve or to continue to serve in such capacity.
     B. The Amended and Restated Certificate of Incorporation of the Corporation
(the “Certificate of Incorporation”) provides that the Corporation shall
indemnify each person who is or was a director or officer of the Corporation,
and each such person who is or was serving at the request of the Corporation as
a director or officer of another corporation, or of a partnership, joint
venture, trust or other enterprise, including service with respect to employee
benefit plans maintained or sponsored by the Corporation, against specified
expenses and losses arising as a result of their services in any such capacity,
to the fullest extent permitted from time to time by the Delaware General
Corporation Law (the “GCL”) or any other laws as presently or hereafter in
effect.
     C. Both the Corporation and Indemnitee recognize the increased risk of
litigation and other claims currently being asserted against directors and
officers of corporations.
     D. In recognition of Indemnitee’s need for substantial protection against
personal liability in order to enhance Indemnitee’s continued and effective
service to the Corporation, and in order to induce Indemnitee to provide
services to the Corporation as a director and/or officer, it is the intention of
this Agreement to provide to Indemnitee certain indemnification rights that are
in addition to those rights described in the Certificate of Incorporation and
the Corporation’s Bylaws.
     E. As used in this Agreement, the terms “enterprise”, “proceeding” and
“expenses” have the meanings set forth in Section 11.1, and the terms “fines”,
“serving at the request of the Corporation” and “not opposed to the best
interests of the Corporation” shall be construed in accordance with the
provisions of Section 11.3.
     NOW, THEREFORE, as an inducement to Indemnitee to serve or to continue to
serve as a director and/or officer of the Corporation, the Corporation agrees
with Indemnitee as follows:
     1. Indemnification. The Corporation shall indemnify Indemnitee if
Indemnitee was, is or becomes a party to or witness or other participant in, or
is threatened to be made a party to or witness or other participant in, any
proceeding (including but not limited to a proceeding by or in the right of the
Corporation) by reason of (or arising in part out of) the fact that Indemnitee
is or was a director, officer, employee or other agent of the Corporation, or is
or was serving at the request of the Corporation as a director, officer,
employee or agent of another enterprise, against expenses, judgments, fines,
settlement payments and other amounts actually and reasonably incurred by
Indemnitee in connection with such proceeding, and any federal, state, local or
foreign taxes imposed as the result of the actual or deemed receipt of any
payments under this

 



--------------------------------------------------------------------------------



 



Agreement, if Indemnitee acted in good faith and in a manner Indemnitee
reasonably believed to be in or not opposed to the best interests of the
Corporation, and, in the case of a criminal proceeding, had no reasonable cause
to believe that Indemnitee’s conduct was unlawful. The termination of any
proceeding by judgment, order, settlement (whether with or without court
approval), conviction or upon a plea of nolo contendere or its equivalent shall
not, of itself, create a presumption that Indemnitee did not act in good faith
and in a manner which Indemnitee reasonably believed to be in or not opposed to
the best interests of the Corporation or, in the case of a criminal proceeding,
that Indemnitee had reasonable cause to believe that Indemnitee’s conduct was
unlawful.
     2. Mandatory Payment of Expenses. Notwithstanding any other provision of
this Agreement, to the extent that Indemnitee has been successful on the merits
or otherwise in the defense of any proceeding referred to in Section 1, or in
the defense of any claim, issue or matter therein, including without limitation,
dismissal without prejudice, Indemnitee shall be indemnified against expenses
actually and reasonably incurred by Indemnitee in connection therewith.
     3. Expenses; Indemnification Procedure.
          3.1 Advance of Expenses. At the times specified in Section 3.4(a)
hereof, the Corporation shall advance all expenses incurred by Indemnitee in
defending any proceeding referred to in Section 1 prior to the final disposition
of such proceeding. Expense advances shall be made without regard to
Indemnitee’s ability to repay the amount of the advances and without regard to
Indemnitee’s ultimate entitlement to indemnification under the provisions of
this Agreement. Indemnitee hereby undertakes to repay such amounts advanced if
it ultimately shall be determined by final judicial decision from which there is
no further right to appeal that Indemnitee is not entitled to be indemnified by
the Corporation. Any obligation to reimburse the Corporation for expense
advances shall be unsecured, and no interest shall be charged thereon.
          3.2 Notice/Cooperation by Indemnitee. Indemnitee shall give the
Corporation notice in writing as soon as practicable of any proceeding for which
indemnification will or could be sought under this Agreement; provided, however,
the failure to so notify the Corporation shall not relieve the Corporation of
any liabilities hereunder unless (and then solely to the extent that) the
Corporation is materially damaged or prejudiced thereby or the defense of the
proceeding for which indemnification is sought is materially prejudiced thereby.
Notice to the Corporation shall be directed to the Secretary of the Corporation
at the address shown on the signature page of this Agreement (or such other
address as the Corporation shall designate in writing to Indemnitee). Indemnitee
shall give the Corporation such information and cooperation as the Corporation
may reasonably require with respect to the proceeding in question and as shall
be within Indemnitee’s reasonable ability to provide.
          3.3 Determination of Standard of Conduct. It shall be a defense to any
claim by Indemnitee for indemnification hereunder and to any action brought by
Indemnitee pursuant to Section 3.4(a) (other than a claim or action to enforce a
claim for expenses incurred in connection with any proceeding in advance of its
final disposition) that Indemnitee has not met the standard of conduct which
makes it permissible for the Corporation to indemnify Indemnitee for the amount
claimed, but the burden of proving such defense (by clear and convincing
evidence) shall be on the Corporation, and Indemnitee shall be entitled to
receive interim payments of expenses pursuant to Section 3.1 unless and until
such defense is finally adjudicated

2



--------------------------------------------------------------------------------



 



in favor of the Corporation by court order or judgment from which no further
right of appeal exists. It is the parties’ intention that, if the Corporation
contests Indemnitee’s right to indemnification, the question of Indemnitee’s
right to indemnification shall be decided by judicial proceedings, and neither
the failure of the Corporation (including its Board of Directors, any committee
or subgroup of the Board of Directors, independent legal counsel or its
stockholders) to have made a determination that indemnification is proper in the
circumstances because Indemnitee has met the applicable standard of conduct, nor
an actual determination by the Corporation (including its Board of Directors,
any committee or subgroup of the Board of Directors, independent legal counsel
or its stockholders) that Indemnitee has not met such standard of conduct, shall
create a presumption that Indemnitee has or has not met the applicable standard
of conduct.
          3.4 Certain Procedural Matters.
               (a) Timing of Payments. Any indemnification and advances provided
for in this Agreement shall be made no later than thirty (30) days after receipt
of the written request of Indemnitee. If a claim under this Agreement, under any
statute or under any provision of the Certificate of Incorporation or the
Corporation’s Bylaws providing for indemnification is not paid in full by the
Corporation within thirty (30) days after a written request for payment thereof
has first been received by the Corporation, Indemnitee may, but need not, at any
time thereafter bring an action against the Corporation to recover the unpaid
amount of the claim, and, subject to Section 14 of this Agreement, Indemnitee
also shall be entitled to be paid for the expenses of bringing such action.
               (b) Notice to Insurers. If, at the time of the receipt of a
notice of a claim pursuant to Section 3.2 hereof, the Corporation has director
and officer liability insurance in effect, the Corporation shall give prompt
notice of the commencement of such proceeding to the insurers in accordance with
the procedures set forth in the applicable policy or policies. The Corporation
shall thereafter take all necessary or desirable action to cause such insurers
to pay, on behalf of Indemnitee, all amounts payable as a result of such
proceeding in accordance with the terms of such policy or policies. If the
Corporation fails to take such action on Indemnitee’s behalf, Indemnitee may do
so, whereupon the Corporation shall indemnify Indemnitee against all expenses
incurred by Indemnitee in connection with any proceeding brought by Indemnitee
against the insurers for recovery under any such insurance.
               (c) Selection of Counsel. The Corporation shall be entitled to
assume the defense of any proceeding with respect to which it is obligated to
advance expenses pursuant to Section 3.1, with counsel reasonably satisfactory
to Indemnitee, upon the delivery to Indemnitee of written notice of its election
to do so. After delivery of such notice, approval of such counsel by Indemnitee
and the retention of such counsel by the Corporation, the Corporation will not
be liable to advance counsel fees to Indemnitee with respect to the same
proceeding, provided that (i) Indemnitee shall have the right to employ his or
her own counsel in any such proceeding at Indemnitee’s expense; and (ii) if
(A) the employment of counsel by Indemnitee has been previously authorized by
the Corporation, (B) Indemnitee shall have reasonably concluded that there may
be a conflict of interest between the Corporation and Indemnitee in the conduct
of any such defense, (C) Indemnitee shall have reasonably concluded that the
Corporation is not diligently pursuing the defense of the proceeding, or (D) the
Corporation shall not, in fact, have employed counsel to assume the defense of
the proceeding, then the fees and expenses of Indemnitee’s counsel shall be at
the expense of the Corporation. In

3



--------------------------------------------------------------------------------



 



the event separate counsel is retained by Indemnitee pursuant to this
Section 3.4(c), the Corporation shall cooperate with Indemnitee and such
separate counsel in the defense of the proceeding, including making documents,
witnesses and other reasonable information related to the defense available to
Indemnitee and such separate counsel and entering into joint defense and
confidentiality agreements, as appropriate.
               (d) Settlement of Proceedings. So long as the Corporation is
diligently conducting the defense of any proceeding with respect to which it is
obligated to advance expenses pursuant to Section 3.1, (i) Indemnitee will not
consent to the entry of any judgment or enter into any settlement with respect
to the proceeding without the prior written consent of the Corporation, and
(ii) the Corporation will not consent to the entry of any judgment or enter into
any settlement with respect to the proceeding which would impose any penalty,
financial obligation or limitation on Indemnitee (other than a monetary payment
for which Indemnitee is fully indemnified) without the prior written consent of
Indemnitee. Neither party shall unreasonably withhold its, his or her consent to
any proposed judgment or settlement.
     4. Additional Indemnification Rights; Non-Exclusivity.
          4.1 Scope. Notwithstanding any other provision of this Agreement, the
Corporation hereby agrees to indemnify Indemnitee to the fullest extent
permitted by law (as in effect at any time between the date of this Agreement
and the date the claim is resolved) notwithstanding that such indemnification is
not specifically authorized by the other provisions of this Agreement, the
Certificate of Incorporation, the Corporation’s Bylaws or statute. Without
limiting the generality of the foregoing, (a) in the event of any change in any
applicable law (whether by statute or judicial decision) which narrows the right
of a Delaware corporation to indemnify a member of its Board of Directors or an
officer, such change, to the extent not otherwise required by such statute or
decision to be applied to this Agreement, shall have no effect on this Agreement
or the parties’ rights and obligations hereunder, and (b) in the event of any
change in any applicable law (whether by statute or judicial decision) which
permits greater indemnification by agreement than would currently be afforded
under the Certificate of Incorporation, the Corporation’s Bylaws, applicable law
or this Agreement, Indemnitee shall be entitled to the greater benefits so
afforded by such change. The parties intend that this Agreement shall provide
for indemnification in excess of that expressly provided by statute.
          4.2 Other Rights Authorized. The indemnification provided by this
Agreement shall not be exclusive and shall be in addition to any other rights to
which Indemnitee may be entitled under the Certificate of Incorporation,
applicable law or any bylaw, agreement, vote of stockholders or disinterested
directors or otherwise, both as to action in Indemnitee’s official capacity as a
director and/or officer of the Corporation and as to action in another capacity
while holding such office. The indemnification provided under this Agreement
shall continue as to Indemnitee for any action taken or not taken while serving
in an indemnified capacity even though Indemnitee may have ceased to serve in
such capacity at the time of any covered proceeding and shall inure to the
benefit of the heirs, successors, executors, administrators and representatives
of Indemnitee.
     5. Partial Indemnification. If Indemnitee is entitled under any provision
of this Agreement to indemnification by the Corporation for some or a portion of
the expenses, judgments, fines, settlement payments or other amounts actually
and reasonably incurred by him or her in the investigation, defense, appeal or
settlement of any proceeding, but not for the total

4



--------------------------------------------------------------------------------



 



amount thereof, the Corporation shall nevertheless indemnify Indemnitee for the
portion of such expenses, judgments, fines, settlement payments or other amounts
to which Indemnitee is entitled in accordance with the terms of this Agreement.
     6. Mutual Acknowledgment. Both the Corporation and Indemnitee acknowledge
that, in certain instances, federal law or applicable public policy may prohibit
the Corporation from indemnifying its directors and officers under this
Agreement or otherwise. Indemnitee understands and acknowledges that the
Corporation has undertaken or may be required in the future to undertake with
the Securities and Exchange Commission to submit the question of indemnification
to a court in certain circumstances for a determination of the Corporation’s
right under public policy to indemnify Indemnitee.
     7. Officer and Director Liability Insurance. If the Corporation maintains a
policy or policies of insurance providing the officers and directors of the
Corporation with coverage for losses from wrongful acts and/or to ensure the
Corporation’s performance of its indemnification obligations under this
Agreement (or similar agreements with other directors and/or officers),
Indemnitee shall be included in the coverage provided by such policy or policies
in accordance with its or their terms.
     8. Severability. Nothing in this Agreement is intended to require or shall
be construed as requiring the Corporation to do or fail to do any act in
violation of applicable law. The Corporation’s inability, pursuant to court
order, to perform its obligations under this Agreement shall not constitute a
breach of this Agreement. The provisions of this Agreement are severable, and if
any one or more provisions may be determined to be unenforceable, in whole or in
part, by any court of competent jurisdiction, such determination shall not
affect the validity, legality or enforceability of any other provisions of this
Agreement, and there shall be substituted for each provision at issue a valid
and enforceable provision as similar as possible to the provision(s) at issue.
     9. Exceptions. Any other provision herein to the contrary notwithstanding,
the Corporation shall not be obligated pursuant to the terms of this Agreement:
          9.1 To indemnify or advance expenses to Indemnitee with respect to
proceedings or claims initiated or brought voluntarily by Indemnitee and not by
way of defense, except with respect to proceedings brought to establish or
enforce a right to indemnification under this Agreement, the Certificate of
Incorporation, the Corporation’s Bylaws or any statute or law or otherwise as
required under Section 145 of the GCL, but such indemnification or advancement
of expenses may be provided by the Corporation in specific cases if the Board of
Directors has approved the initiation or bringing of such suit; or
          9.2 To indemnify Indemnitee for any expenses incurred by the
Indemnitee with respect to any proceeding instituted by Indemnitee to enforce or
interpret this Agreement, if a court of competent jurisdiction determines that
each of the material assertions made by the Indemnitee in such proceeding was
not made in good faith or was frivolous; or
          9.3 To indemnify Indemnitee for expenses or liabilities of any type
whatsoever (including, but not limited to, judgments, fines, ERISA excise taxes
or penalties and amounts paid in settlement), as and to the extent Indemnitee
otherwise has actually received

5



--------------------------------------------------------------------------------



 



payment (under an insurance policy, by law or otherwise) of the amounts
otherwise indemnifiable hereunder; or
          9.4 To indemnify Indemnitee for expenses and the payment of profits
arising from the purchase and sale by Indemnitee of securities in violation of
Section 16(b) of the Securities Exchange Act of 1934, as amended, or any similar
successor statute; or
          9.5 To indemnify Indemnitee for any act, omission or transaction
listed in the exceptions to waiver of personal liability of a director set forth
in Section 102(b)(7) of the GCL.
     10. Subrogation. In the event of payment under this Agreement, the
Corporation shall be subrogated to the extent of such payment to all of the
rights of recovery of Indemnitee, who shall execute all instruments required and
shall do everything reasonably necessary to secure such rights, including the
execution of such documents as may be necessary to enable the Corporation to
bring suit to enforce such rights.
     11. Construction of Certain Terms and Phrases.
          11.1 For purposes of this Agreement, “enterprise” means any
corporation, partnership, joint venture, limited liability company, trust or
other entity or organization, including, without limitation, any employee
benefit plan; “proceeding” means any threatened, pending or completed action,
suit, arbitration, alternative dispute mechanism, investigation or
administrative or legislative hearing, or any other threatened, pending or
completed proceeding, including any and all appeals, whether civil, criminal,
administrative or investigative, including, without limitation, an action, suit
or proceeding by or in the right of the Corporation; and “expenses” includes,
without limitation, attorneys’ fees, retainers, court costs, fees and expenses
of experts, including accountants and other advisors, travel expenses,
duplicating costs, delivery service fees, filing fees and all other
disbursements or expenses of the type typically paid or incurred in connection
with investigating, defending, being a witness in or participating in a
proceeding of the type for which indemnification is available under this
Agreement (or preparing for any of the foregoing), and any expenses of
establishing a right to indemnification under Section 2 or Section 3.4(a) of
this Agreement.
          11.2 For purposes of this Agreement, references to the “Corporation”
shall include any direct or indirect subsidiary of the Corporation, and, in
addition to the resulting corporation, any constituent corporation (including
any constituent of a constituent) absorbed in a consolidation or merger which,
if its separate existence had continued, would have had power and authority to
indemnify its directors, officers, employees or agents, so that if Indemnitee is
or was a director, officer, employee or agent of such constituent corporation,
or is or was serving at the request of such constituent corporation as a
director, officer, employee or agent of another enterprise, Indemnitee shall
stand in the same position under the provisions of this Agreement with respect
to the resulting or surviving corporation as Indemnitee would have with respect
to such constituent corporation if its separate existence had continued.
          11.3 For purposes of this Agreement, references to “fines” shall
include any excise taxes assessed on Indemnitee with respect to any employee
benefit plan; and references to “serving at the request of the Corporation”
shall include any service which imposes duties on, or involves services by,
Indemnitee with respect to any employee benefit plan maintained by or behalf of
the Corporation or the participants or beneficiaries of any such plan; and, if
Indemnitee

6



--------------------------------------------------------------------------------



 



acted in good faith and in a manner Indemnitee reasonably believed to be in the
best interests of the participants and beneficiaries of an employee benefit plan
referred to in the preceding clause, Indemnitee shall be deemed to have acted in
a manner “not opposed to the best interests of the Corporation” as referred to
in this Agreement.
     12. Counterparts; Facsimile Signatures. This Agreement may be executed in
one or more counterparts, each of which shall constitute an original. This
Agreement may be transmitted by facsimile or electronically, and it is the
intent of the parties that the facsimile copy (or a photocopy or PDF copy) of
any signature printed by a receiving facsimile machine or computer printer shall
be deemed an original signature and shall have the same force and effect as an
original signature.
     13. Successors and Assigns. This Agreement shall be binding upon the
Corporation and its successors and assigns (including any direct or indirect
successor by purchase of all or substantially all of the assets and/or business
of the Corporation and any direct or indirect successor by merger,
consolidation, operation of law or otherwise), and shall inure to the benefit of
Indemnitee and the heirs, successors, executors, administrators and
representatives of Indemnitee. The Corporation shall require and cause any
successor, whether direct or indirect, by purchase, merger, consolidation,
operation of law or otherwise, of all or substantially all of the assets and/or
business of the Corporation expressly to assume and agree, by written agreement,
to perform this Agreement to the same extent as the Corporation would be
required to perform if no such succession had taken place.
     14. Attorneys’ Fees. If any proceeding is instituted by Indemnitee under
this Agreement to enforce or interpret any of the terms hereof, Indemnitee shall
be entitled to be paid all court costs and expenses, including reasonable
attorneys’ fees, incurred by Indemnitee with respect to such proceeding, unless
as a part of such proceeding the court determines that each of the material
assertions made by Indemnitee as a basis for such proceeding was not made in
good faith or was frivolous. If a proceeding is instituted by or in the name of
the Corporation under this Agreement, or to enforce or interpret any of the
terms of this Agreement, Indemnitee shall be entitled to be paid all court costs
and expenses, including attorneys’ fees, incurred by Indemnitee in defense of
such proceeding (including with respect to Indemnitee’s counterclaims and
cross-claims made in such proceeding), unless as a part of such proceeding the
court determines that each of Indemnitee’s material defenses to such proceeding
was not made in good faith or was frivolous.
     15. Notice. All notices, requests, demands and other communications under
this Agreement shall be in writing and shall be deemed duly given (a) if
delivered by hand and receipted for by the party addressed, on the date of such
receipt, or (b) if mailed by domestic certified or registered mail with postage
prepaid, on the third business day after the date postmarked. Addresses for
notice to either party are as shown on the signature page of this Agreement or
as subsequently modified by written notice given as herein provided.
     16. Choice of Law. This Agreement shall be governed by and its provisions
construed in accordance with the laws of the State of Delaware, without giving
effect to any choice of law or conflicting provision or rule (whether of the
State of Delaware or any other jurisdiction) that would cause the laws of any
jurisdiction other than the State of Delaware to be applied. Indemnitee shall be
entitled, in his or her sole discretion, to elect to have this Agreement and
Indemnitee’s rights hereunder interpreted on the basis of applicable Delaware

7



--------------------------------------------------------------------------------



 



law in effect at any time between the date of this Agreement and the date the
claim for indemnification is resolved.
     17. Consent to Jurisdiction. All actions and proceedings arising in any
manner out of or from this Agreement or to interpret the provisions hereof shall
be brought only in the state courts of the State of Delaware. The Corporation
and Indemnitee each hereby irrevocably (a) consent and submit to the
jurisdiction of the courts of the State of Delaware for purposes of any such
action or proceeding, (b) waive any objection which they may now or hereafter
have to the laying of venue of any such action or proceeding in the courts of
the State of Delaware, and (c) waive any claim that the State of Delaware is not
a convenient forum for any such action or proceeding. The consents to
jurisdiction set forth in this Section 17 shall not constitute general consents
to service of process in the State of Delaware and shall not be deemed to confer
any rights on any person or entity other than the parties hereto and their
successors and assigns (as referenced in Section 13).
     18. Amendment; Waiver. No provision of this Agreement may be amended unless
such amendment is agreed to in writing and signed by both the Corporation and
Indemnitee. No waiver of any of the provisions of this Agreement shall
constitute a waiver of any other provisions hereof (whether or not similar) or
constitute a continuing waiver. Any waiver must be in writing and signed by the
Corporation or Indemnitee, as the case may be. A party’s failure to enforce any
provision or provisions of this Agreement shall not in any way be construed as a
waiver of any such provision or provisions or prevent that party thereafter from
enforcing each and every provision of this Agreement.
     IN WITNESS WHEREOF, the parties have executed this Agreement as of the date
first above written.

            clickNsettle.com, Inc.      
       
        By:           Name:           Title:        

            Indemnitee:
               Name:         Address:                              

8